sys internal_revenue_service department of the treasury vs eben matte cae saa ana ro sn nate washington dc contact person telephone number in reference to dateiar legend dear sir or madam this is in reference to your letter of december requesting advance approval of your general procedures for the awarding of grants to individuals which were adopted date we originally approved your grant procedures in a ruling letter dated date under your general procedures you will make grants to individuals including but not limited to scholarship fellowship and internship awards in connection with other charitable and educational programs or projects undertaken by you that are not part of your current annual recurring grant or awards programs selection of grantees will be made by you on an objective and nondiscriminatory basis record career accomplishments and financial need criteria may include prior academic in your program of grants to individuals awarded through publicly-announced competitions each program is announced in a published prospectus which specifies the purposes and terms of grants who is eligible and how grantees will be selected prospectus is distributed so as potentially eligible persons the prospectus will provide for open nomination or application procedures and will specify how nominations or applications may be submitted selections will be made by your staff members who are professionally responsible for the field concerned persons with the relevant professional experience in the field in which the grants are offered who are not employed by you they will be advised by at least three to reach a wide group of the for grants to individuals awarded on the basis of nomination these announcements will specify how nominations or application you may announce in a widely disseminated publication that as part of your activities you will make grants to individuals or applications may be submitted of individuals by sec_501 of the internal_revenue_code eg colleges and universities ii governments and governmental agencies or instrumentalities and iii persons not affiliated with you with relevant professional experience in the field concerned is the case above selections will be made by your staff with input from other professional experts i sponsoring institutions described in you will consider nominations as the terms and conditions of each grant to an individual are contained in a letter sent to and countersigned by each recipient of such grant you will obtain reports required by sec_4945 of the code from the grantee at least once a year on the use of the funds and the progress made toward achieving the purposes for which the grant was made upon completion of the undertaking for which the grant was made the grantee is required to submit a final report describing the grantee’s accomplishments with respect to the grant and accounting for the funds received under such grant a member of your staff has the responsibility to follow the progress of the individual grant including reviewing each report submitted by the educational_institution or individual making a determination as to whether the grant purposes are being or have been fulfilled and looking into any questions requiring further scrutiny or investigation misuse of funds and seek recovery_of misused funds you will investigate any possible no grant may be awarded to any member of your board_of trustees to any disqualified_person with respect to you or for a purpose which is inconsistent with the purposes described in sec_170 b your general procedures will not apply to any grant program of yours which i treats employees of b or its affiliates or their children as a separate group from which grantees will be selected ii limits potential grantees to individuals who are employees of b or its affiliates or their children or gives any preferences or priority to employees of b or its affiliates or their children over others in selecting grantees eligibility and selection standards will be the same for all applicants iii ween see tater nr is dl sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a sec_4945 of the code provides that sec_4945 d shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 b a ii the code it of sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee the information provided indicates that your newly adopted general procedures for the awarding of grants to individuals will not differ materially from your original program approved in the letter dated date therefore based upon the information submitted and assuming your newly adopted procedures will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 thus expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code of the code moreover your procedures for selecting non-scholarship grant recipients as described above satisfy the requirements of sec_4945 the grants will serve to further the personal and professional development of the grantees therefore we rule that your selection procedures in making grants satisfy the requirements of sec_4945 expenditures described in sec_4945 d of the code and accompanying regulations and thus the grants are not taxable this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be no material changes in the facts upon which it it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records ’ this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours gerald v sack chief exempt_organizations technical branch lis
